     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.1 Page 1 of 15




1    Amanda F. Benedict, CA Bar No. 200291
     LAW OFFICE OF AMANDA F. BENEDICT
2    7710 Hazard Center Dr., Ste E-104
3    San Diego, CA 92108
     Telephone: (760) 822-1911
4    Facsimile: (760) 452-7560
5    amanda@amandabenedict.com
6    Counsel for Plaintiff and all others similarly situated
7
8
                   IN THE UNITED STATES DISTRICT COURT
9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BAESEL, individually and on            Case No. '20CV0886 DMS AGS
12    behalf of all others similarly situated,
                                                   CLASS ACTION COMPLAINT
13                  Plaintiff,
14                                                 DEMAND FOR JURY TRIAL
      v.
15
16    MUTUAL OF OMAHA
      MORTGAGE, INC., a Delaware
17    corporation,
18
                    Defendant.
19
20
21         Plaintiff David Baesel (“Baesel” or “Plaintiff”) brings this Class Action
22   Complaint and Demand for Jury Trial against Defendant Mutual of Omaha
23   Mortgage, Inc. (“Mutual of Omaha” or “Defendant”) to stop Defendant from
24   violating the Telephone Consumer Protection Act by making unsolicited, pre-
25   recorded voice and other calls to consumers, including consumers whose phone
26   numbers are registered on the National Do Not Call registry (“DNC”), and to
27
28
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.2 Page 2 of 15




 1 otherwise obtain injunctive and monetary relief for all persons injured by Mutual

 2 of Omaha’s conduct. Plaintiff, for his Complaint, alleges as follows upon personal

 3 knowledge as to himself and his own acts and experiences, and, as to all other

 4 matters, upon information and belief, including investigation conducted by his

 5 attorneys.

 6                                        PARTIES
 7        1.     Plaintiff Baesel is a Parker, Florida resident.
 8        2.     Defendant Mutual of Omaha is a Delaware corporation headquartered
 9 in San Diego, California. Mutual of Omaha conducts business throughout this

10 District, the state of California, and the United States.

11                            JURISDICTION AND VENUE
12        3.     This Court has federal question subject matter jurisdiction over this
13 action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer

14 Protection Act, 47 U.S.C. §227 (“TCPA”).

15        4.     This Court has personal jurisdiction over Defendant and venue is
16 proper in this District under 28 U.S.C. § 1391(b) because Defendant has its

17 headquarters in this District and because the wrongful conduct giving rise to this

18 case was directed to Plaintiff from this District.

19                                   TCPA BACKGROUND
20        5.     The TCPA makes it unlawful “to make any call (other than a call
21 made for emergency purposes or made with the prior express consent of the called

22 party) using an automatic telephone dialing system or an artificial or pre-recorded

23 voice…to any telephone number assigned to a…cellular telephone service.” See 47

24 U.S.C. §227 (b)(1)(A)(iii).

25        6.     According to findings by the Federal Communication Commission
26 (“FCC”), the agency Congress vested with authority to issue regulations

27 implementing the TCPA, such calls are prohibited because, as Congress found,

28                          CLASS ACTION COMPLAINT
                                          -2-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.3 Page 3 of 15




 1 automated or pre-recorded telephone calls are a greater nuisance and invasion of

 2 privacy than live solicitation calls, and such calls can be costly and inconvenient.

 3        7.       While “prior express consent” is required for all automated and pre-
 4 recorded calls, in 2013, the FCC required “prior express written consent” for all

 5 such telemarketing calls to wireless numbers and residential lines. Specifically, it

 6 ordered that:

 7
          [A] consumer’s written consent to receive telemarketing robocalls must be
 8        signed and be sufficient to show that the consumer: (1) received “clear and
          conspicuous disclosure” of the consequences of providing the requested
 9
          consent, i.e. that the consumer will receive future calls that deliver pre-
10        recorded messages by or on behalf of a specific seller; and (2) having
          received this information, agrees unambiguously to receive such calls at a
11
          telephone number the consumer designates.[] In addition, the written
12        agreement must be obtained “without requiring, directly or indirectly, that
          the agreement must be executed as a condition of purchasing any good or
13
          service.[]”
14

15 In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act

16 of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

17        8.       “Telemarketing” is defined as “the initiation of a telephone call or
18 message for the purpose of encouraging the purchase or rental of, or investment in,

19 property, goods, or services, which is transmitted to any person.” 47 C.F.R

20 §64.1200(f)(12).

21        9.       When Congress enacted the TCPA in 1991, it found that telemarketers
22 called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

23        10.      By 2003, due to more powerful autodialing technology, telemarketers
24 were calling 104 million Americans every day. In re Rules and Regulations

25 Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

26        11.      The problems Congress identified when it enacted the TCPA have
27 only grown exponentially in recent years.

28                                CLASS ACTION COMPLAINT
                                            -3-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.4 Page 4 of 15




 1         12.    Industry data shows that the number of robocalls made each month
 2 increased from 831 million in September 2015 to 4.7 billion in December 2018—a

 3 466% increase in three years.

 4         13.    The FCC also has received an increasing number of complaints about
 5 unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and

 6 232,000 complaints in 2018. FCC, Consumer Complaint Data

 7 Center, www.fcc.gov/consumer-help-center-data.

 8         14.    “Robocalls and telemarketing calls are currently the number one
 9 source of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls

10 (July 22, 2016), statement of FCC chairman. 1

11         15.    “The FTC receives more complains about unwanted calls than all
12 other complaints combined.” Staff of the Federal Trade Commission’s Bureau of

13 Consumer Protection, In re Rules and Regulations Implementing the Telephone

14 Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

15 No. 02-278, at 2 (2016). 2

16         16.    According to a respected robocall watch site, robocalls have increased
17 by a whopping 494% in a four-year span: from 8.9 billion in the last three quarters

18 of 2015 to 43 billion in the same nine months of 2019. See YouMail Robocall

19 Index, Historical Robocalls by Time, available at

20 https://robocallindex.com/history/time/ (accessed Mar. 5, 2020).

21         17.    Of the 58.5 billion robocalls made in 2019, YouMail reports that over
22 half of these calls—56%—were scam calls, spoofed calls, or telemarketing calls.

23 Id.

24

25   1
     https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
     2
26   https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
   consumer-protection-federal-communications-commission-rules-
27 regulations/160616robocallscomment.pdf

28                                 CLASS ACTION COMPLAINT
                                                 -4-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.5 Page 5 of 15




 1           18.   Encouraging people to hold telemarketers accountable on behalf on
 2 their fellow Americans, the TCPA provides a private cause of action to persons

 3 who receive such calls. 47 U.S.C. § 227(b)(3).

 4                                  MUTUAL OF OMAHA
 5           19.   Mutual of Omaha provides consumers with mortgage loans and offers
 6 mortgage refinancing to consumers. 3

 7           20.   Mutual of Omaha places pre-recorded calls in order to market its
 8 mortgage-related services to consumers.

 9           21.   Mutual of Omaha places these pre-recorded sales calls to consumers’
10 phone numbers without obtaining their prior express written consent.

11           22.   Mutual of Omaha also places unsolicited calls to consumer phone
12 numbers that are registered on the DNC.

13           23.   Mutual of Omaha placed at least 6 unsolicited calls to Plaintiff’s cell
14 phone number, at least 3 of which were pre-recorded, despite the fact that Plaintiff

15 registered his phone number on the DNC.

16           24.   In response to these calls, Plaintiff files this lawsuit seeking injunctive
17 relief, requiring Defendant to stop making pre-recorded voice sales and other

18 solicitation calls to consumers without their consent, including calls to phone

19 numbers registered on the DNC, as well as an award of statutory damages to the

20 members of the Classes and costs.

21                               COMMON ALLEGATIONS
22         Mutual of Omaha Markets its Services by Placing Pre-recorded Calls to
23                           Consumers Without Their Consent
24           25.   Mutual of Omaha makes pre-recorded calls to consumers without
25 obtaining their prior written express consent.

26

27   3
         https://www.mutualmortgage.com/
28                                   CLASS ACTION COMPLAINT
                                               -5-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.6 Page 6 of 15




 1        26.     As explained by the Federal Communications Commission (“FCC”)
 2 in its 2012 order, the TCPA requires “prior express written consent for all … pre-

 3 recorded [solicitation] calls to wireless numbers and residential lines.” In the

 4 Matter of Rules and Regulations Implementing the Telephone Consumer

 5 Protection Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb.

 6 15, 2012).

 7        27.     Mutual of Omaha does not have consumers’ prior express written
 8 consent to make pre-recorded solicitation calls, and therefore, Mutual of Omaha’s

 9 pre-recorded voice calls violate the TCPA.

10        28.     In addition, Mutual of Omaha places unsolicited calls to phone
11 numbers that are registered on the DNC.

12        29.     There are many complaints that consumers have posted online about
13 unsolicited, pre-recorded calls they received from Mutual of Omaha. This is a

14 small sampling of those complaints, including complaints from consumers who

15 registered their phone numbers on the DNC:

16

17              x “Robo call from ‘John at Mutual of Omaha in Wilmington’ about
                  affordable insurance for kids.
18                Strike 1. Robo calls are not legal in CA
19                Strike 2. Wilmington CA is not in the 510 area code
                  Strike 3. My cell is on the DNC list
20                Number blocked, your out!” 4
21              x “Robocall. Scam. Ditto another poster, ‘John from Mutual of Omaha
                  in Wilmington.’” 5
22
                x “Telemarketer. Mutual of Omaha” 6
23              x “Robocall. Mutual of Omaha” 7
24

25   4
     https://800notes.com/Phone.aspx/1-510-313-6697
26   Id.
     5

   6
     Id.
27 7 https://800notes.com/Phone.aspx/1-510-313-6697/2

28                                CLASS ACTION COMPLAINT
                                                -6-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.7 Page 7 of 15




 1                x “Robocall scam. ‘John of Mutual of Omaha in Wilmington’ wants to
                    free you of your money.” 8
 2                x “The caller ID shows, ‘Hall Kathleen’ but the representative claimed
 3                  to be from Mutual of Omaha wanting to let the owner know about the
                    huge decrease in life insurance rates. I'm guessing the number was
 4                  spoofed.” 9
 5                x “I'm fed up with these unwanted callers. Screaming at them 10 or
                    more times to leave us alone doesn't work. As they're based in Omaha
 6
                    and so are we, my next move will be filing a formal complaint!” 10
 7                x “I am on the do not call list. I resent this caller calling me!! Do not
                    call me again!!!”11
 8

 9
                                 PLAINTIFF’S ALLEGATIONS
10
     Mutual of Omaha Placed Pre-recorded Calls to Plaintiff’s Cell Phone Without
11
     His Consent, Despite the Fact That Plaintiff Registered his Phone Number on
12
                                              the DNC
13
            30.      On April 29, 2014, Plaintiff registered his cell phone number on the
14
     DNC.
15
            31.      Plaintiff uses his cell phone for personal use only. It is not used for
16
     business purposes.
17
            32.      In January of 2020, Plaintiff began receiving unsolicited phone calls
18
     from Defendant regarding mortgage refinancing to his cell phone. All of the phone
19
     calls Defendant placed were from the phone number 863-658-6408.
20
            33.      Plaintiff received calls on:
21
                  x January 15, 2020 at 6:21 PM
22
                  x February 5, 2020 at 8:42 AM
23                x February 18, 2020 at 12:50 PM
24

25   8
      https://findwhocallsyou.com/5103136697?CallerInfo
     9
26    https://800notes.com/Phone.aspx/1-402-980-1525
   10
      Id.
27 11 http://whoscall.in/1/4023513922/

28                                 CLASS ACTION COMPLAINT
                                                 -7-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.8 Page 8 of 15




 1         34.    The aforementioned calls were not answered by Plaintiff and no
 2 message was left.

 3         35.    On March 5, 2020 at 2:49 PM, Plaintiff received another unsolicited
 4 call from Defendant using phone number 863-658-6408 to his cell phone. Plaintiff

 5 did not answer this call, but he did receive a pre-recorded message from an agent

 6 named Kevin asking Plaintiff to call the number on Plaintiff’s screen.

 7         36.    On March 17, 2020 at 3:15 PM, Plaintiff received yet another
 8 unsolicited call to his cell phone from Defendant using phone number 863-658-

 9 6408. Plaintiff did not answer this call, but he received another pre-recorded

10 message from an agent named Kevin that is identical to the message Plaintiff

11 received on March 5, 2020 (transcription of the voicemail below).
                           Cl ~ 1:1 ~ t mJ r~ J "'f 4!¥ .,1i 95% 1 9:07 AM
12
                                 ~    Voice Mail
13
                                        + 1 863-658-6408
14                                      Tue, Mar 17 3:15 PM


15                              Voice Mail to Text



16                              This is Kevin. I was calling because I have
                                some great news to share with you t hat you
17                              and your fam ily wil l directly benefit from and I
                                don't want you to miss out on this opportunity
18
                                you've earned it and you deserve it. So please
19                              ca ll me back on the number that showing
                                up on your caller ID as soon as possible so
20
                                we can move forward and take up and as of
21                              this opportunity. Again this is Kevin and I'll be
                                waiting for your return courtesy ca ll.
22

23
           37.    On April 15, 2020 at 10:26 AM, Plaintiff received yet another
24
     unsolicited call to his cell phone from Defendant using phone number 863-658-
25
     6408. Plaintiff did not answer this call, but he received another pre-recorded
26

27

28                               CLASS ACTION COMPLAINT
                                           -8-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.9 Page 9 of 15




 1 message from an agent named Kevin that is identical to the previous voicemail

 2 messages, as shown above.

 3        38.    Plaintiff believes each of the calls to be prerecorded because the three
 4 voicemails were identical.

 5        39.    Upon investigation by Plaintiff’s attorneys, when 863-658-6408 is
 6 called, an automated system answers identifying the company as “Hello, you have

 7 reached Mutual of Omaha Mortgage, Synergy One Lending, formerly BBMC

 8 mortgage. Thank you for calling Mutual of Omaha Mortgage…if you are inquiring

 9 about a mortgage and wish to speak with a loan officer please press 2. If you are

10 calling about an opt-out request or wish to be placed on a do not call request,

11 please press 3.”

12        40.    Plaintiff does not have a relationship with Mutual of Omaha, Synergy
13 One Lending, BBMC or any of its affiliated companies, nor has he ever consented

14 to any contact from Defendant.

15        41.    Simply put, Mutual of Omaha did not obtain Plaintiff’s prior express
16 written consent to place any solicitation telephone calls to him using a pre-

17 recorded voice or otherwise.

18        42.    Defendant’s unauthorized telephone calls harmed Plaintiff in the form
19 of annoyance, nuisance, and invasion of privacy, and disturbed Baesel’s use and

20 enjoyment of his phone, in addition to the wear and tear on the phone’s hardware

21 (including the phone’s battery) and the consumption of memory on the phone.

22        43.    Seeking redress for these injuries, Baesel, on behalf of himself and
23 Class of similarly situated individuals, brings suit under the Telephone Consumer

24 Protection Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited pre-recorded

25 solicitation calls to landline and cellular phone numbers, and which prohibits

26 multiple calls to phone numbers that are registered on the DNC.

27

28                              CLASS ACTION COMPLAINT
                                          -9-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.10 Page 10 of 15




 1                                CLASS ALLEGATIONS
 2            Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
 3                    Arising From Calls Made by Mutual of Omaha
 4         44.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 5 23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated

 6 and seeks certification of the following Classes:

 7         Pre-recorded No Consent Class: All persons in the United States who
 8
           from four years prior to the filing of this action through class
           certification (1) Defendant (or an agent acting on behalf of Defendant)
 9         called (2) using a pre-recorded voice message (3) on their cell phone
10
           number or residential landline (4) for substantially the same purpose
           Defendant called Plaintiff, and (5) for whom Defendant claims (a) it
11         obtained prior express written consent in the same manner as Defendant
12         claims it supposedly obtained prior express written consent to call the
           Plaintiff, or (b) Defendant did not obtain prior express written consent.
13

14         Do Not Call Registry Class: All persons in the United States who from
           four years prior to the filing of this action through class certification (1)
15         Defendant (or an agent acting on behalf of Defendant) called more than
16         one time (2) on their residential cell phone number or residential
           landline (3) within any 12-month period where the cellular telephone
17         number had been listed on the National Do Not Call Registry for at least
18         thirty days (4) for substantially the same purpose Defendant called
           Plaintiff, and (5) for whom Defendant claims (a) it obtained prior
19         express written consent in the same manner as Defendant claims it
20         supposedly obtained prior express written consent to call the Plaintiff,
           or (b) Defendant did not obtain prior express written consent.
21

22         45.   The following individuals are excluded from the Classes: (1) any
23 Judge or Magistrate presiding over this action and members of their families; (2)

24 Defendant, their subsidiaries, parents, successors, predecessors, and any entity in

25 which Defendant or its parents have a controlling interest and their current or

26 former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who

27 properly execute and file a timely request for exclusion from the Classes; (5) the

28                                CLASS ACTION COMPLAINT
                                            -10-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.11 Page 11 of 15




 1 legal representatives, successors or assigns of any such excluded persons; and (6)

 2 persons whose claims against Defendant have been fully and finally adjudicated

 3 and/or released. Plaintiff anticipates the need to amend the Class definitions

 4 following appropriate discovery.

 5         46.   Numerosity: On information and belief, there are hundreds, if not
 6 thousands of members of the Classes such that joinder of all members is

 7 impracticable.

 8         47.   Commonality and Predominance: There are many questions of law
 9 and fact common to the claims of Plaintiff and the Classes, and those questions

10 predominate over any questions that may affect individual members of the Classes.

11 Common questions for the Classes include, but are not necessarily limited to the

12 following:

13               (a) whether Defendant placed pre-recorded voice calls to Plaintiff and
                     the members of the Pre-recorded No Consent Class;
14

15               (b) whether Defendant placed pre-recorded voice calls to Plaintiff and
                     members of the Class without first obtaining consent to make the
16                   calls;
17
                 (c) whether Defendant placed more than one call to Plaintiff and
18                   members of the Do Not Call Registry Class despite calling phone
19                   numbers that are registered on the National Do Not Call registry;
20               (d) whether Defendant’s conduct constitutes a violation of the TCPA;
21                   and
22               (e) whether members of the Class are entitled to treble damages based
23                   on the willfulness of Defendant’s conduct.
24         48.   Adequate Representation: Plaintiff will fairly and adequately

25 represent and protect the interests of the Classes, and has retained counsel

26 competent and experienced in class actions. Plaintiff has no interests antagonistic

27 to those of the Classes, and Defendant has no defenses unique to Plaintiff. Plaintiff

28                              CLASS ACTION COMPLAINT
                                          -11-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.12 Page 12 of 15




 1 and his counsel are committed to vigorously prosecuting this action on behalf of

 2 the members of the Classes, and have the financial resources to do so. Neither

 3 Plaintiff nor his counsel have any interest adverse to the Classes.

 4         49.   Appropriateness: This class action is also appropriate for
 5 certification because Defendant has acted or refused to act on grounds generally

 6 applicable to the Classes and as a whole, thereby requiring the Court’s imposition

 7 of uniform relief to ensure compatible standards of conduct toward the members of

 8 the Classes and making final class-wide injunctive relief appropriate. Defendant’s

 9 business practices apply to and affect the members of the Classes uniformly, and

10 Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect

11 to the Classes as wholes, not on facts or law applicable only to Plaintiff.

12 Additionally, the damages suffered by individual members of the Classes will

13 likely be small relative to the burden and expense of individual prosecution of the

14 complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

15 impossible for the members of the Classes to obtain effective relief from

16 Defendant’s misconduct on an individual basis. A class action provides the

17 benefits of single adjudication, economies of scale, and comprehensive supervision

18 by a single court.

19                             FIRST CAUSE OF ACTION
20                         Telephone Consumer Protection Act
21                            (Violations of 47 U.S.C. § 227)
22       (On Behalf of Plaintiff Baesel and the Pre-recorded No Consent Class)
23         50.   Plaintiff repeats and realleges paragraphs 1 through 49 of this
24 Complaint and incorporates them by reference herein.

25         51.   Defendant and/or its agents made unwanted solicitation telephone
26 calls to Plaintiff and the other members of the Pre-recorded No Consent Class

27 using a pre-recorded voice.

28                               CLASS ACTION COMPLAINT
                                           -12-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.13 Page 13 of 15




 1          52.     These pre-recorded voice calls were made en masse without the
 2 consent of the Plaintiff and the other members of the Pre-recorded No Consent

 3 Class.

 4          53.     Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A), (B). As
 5 a result of Defendant’s conduct, Plaintiff and the other members of the Pre-

 6 recorded No Consent Class are each entitled to a minimum of $500 in damages for

 7 each violation, and up to $1,500 in damages for each violation in the event that the

 8 Court determines that Defendant’s conduct was willful and knowing.

 9                              SECOND CAUSE OF ACTION
10                           Telephone Consumer Protection Act
11                               (Violation of 47 U.S.C. § 227)
12                (On Behalf of Plaintiff and the Do Not Call Registry Class)
13          54.     Plaintiff repeats and realleges the paragraphs 1 through 49 of this
14 Complaint and incorporates them by reference herein.

15          55.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
16 provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]

17 residential telephone subscriber who has registered his or her telephone number on

18 the national do-not-call registry of persons who do not wish to receive telephone

19 solicitations that is maintained by the federal government.”

20          56.     Any “person who has received more than one telephone call within
21 any 12-month period by or on behalf of the same entity in violation of the

22 regulations prescribed under this subsection may” may bring a private action based

23 on a violation of said regulations, which were promulgated to protect telephone

24 subscribers’ privacy rights to avoid receiving telephone solicitations to which they

25 object. 47 U.S.C. § 227(c).

26          57.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
27 be initiated, telephone solicitations to telephone subscribers such as Plaintiff and

28                              CLASS ACTION COMPLAINT
                                              -13-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.14 Page 14 of 15




 1 the Do Not Call Registry Class members who registered their respective telephone

 2 numbers on the National Do Not Call Registry, a listing of persons who do not

 3 wish to receive telephone solicitations that is maintained by the federal

 4 government.

 5          58.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do
 6 Not Call Registry Class received more than one telephone call in a 12-month

 7 period made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as

 8 described above. As a result of Defendant’s conduct as alleged herein, Plaintiff and

 9 the Do Not Call Registry Class suffered actual damages and, under section 47

10 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such

11 violations of 47 C.F.R. § 64.1200.

12          59.   To the extent Defendant’s misconduct is determined to be willful and
13 knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of

14 statutory damages recoverable by the members of the Do Not Call Registry Class.

15                                PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays
17 for the following relief:

18       a) An order certifying the Classes as defined above; appointing Plaintiff as the
19          representative of the Classes; and appointing his attorneys as Class Counsel;
20       b) An award of actual and/or statutory damages for the benefit of Plaintiff and
21          the Classes;
22       c) An order declaring that Defendant’s actions, as set out above, violate the
23          TCPA;
24       d) An injunction requiring Defendant to cease all unsolicited calling activity,
25          and to otherwise protect the interests of the Classes; and
26       e) Such further and other relief as the Court deems just and proper.
27 ///

28                               CLASS ACTION COMPLAINT
                                           -14-
     Case 3:20-cv-00886-DMS-AGS Document 1 Filed 05/12/20 PageID.15 Page 15 of 15




 1                                     JURY DEMAND
 2         Plaintiff requests a jury trial.
 3                                            Respectfully Submitted,

 4                                            DAVID BAESEL, individually and on
 5                                            behalf of those similarly situated individuals

 6 Dated: May 11, 2020                         /s/ Amanda Benedict
 7                                            Amanda Benedict
                                              Law Office of Amanda Benedict
 8                                            7710 Hazard Center Drive, Ste E104
 9                                            San Diego, CA 92108
                                              Telephone: (760) 822-1911
10                                            amanda@amandabenedict.com
11
                                              Rachel Kaufman
12                                            rachel@kaufmanpa.com
13                                            KAUFMAN P.A.
                                              400 NW 26th Street
14                                            Miami, FL 33127
15                                            Telephone: (305) 469-5881
16                                            Attorneys for Plaintiff and the putative
17                                            Classes
18

19

20

21

22

23

24

25

26

27

28                                CLASS ACTION COMPLAINT
                                            -15-
